TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00193-CV






In re Mobile Home Mall, L.P. and MHM, L.L.C.







ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      Relators have filed their petition for writ of mandamus.  Having reviewed the petition,
the record, and the response filed by the real parties in interest, we deny the petition for writ of
mandamus.  See Tex. R. App. P. 52.8.
 
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   May 20, 2005